Citation Nr: 0924815	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-03 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a gallbladder 
disability, to include as due to exposure to herbicides or as 
secondary to the service-connected diabetes mellitus.

2.  Entitlement to service connection for a liver disability, 
to include as due to exposure to herbicides or as secondary 
to the service-connected diabetes mellitus.

3.  Whether new and material evidence has been received to 
reopen a previously-denied claim for service connection for 
headaches.

4.  Whether new and material evidence has been received to 
reopen a previously-denied claim for service connection for 
vertigo.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from March 1950 to August 1953 
and from March 1954 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  A gallbladder disorder was not present until more than 
one year following the Veteran's discharge from service and 
not etiologically related to the Veteran's active service or 
his service-connected diabetes mellitus.  

2.  A liver disorder has not been present at any time during 
the pendency of this claim.

3.  Service connection for headaches with vertigo was denied 
by a rating decision in February 2004; the Veteran did not 
appeal.

4.  Evidence received since the February 2004 rating decision 
is cumulative or redundant of the evidence previously of 
record or is not sufficient, when considered by itself or 
with previous evidence of record, to raise a reasonable 
possibility of substantiating the claim for service 
connection for either disability.

5.  The Veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation consistent with his education and occupational 
background. 


CONCLUSIONS OF LAW

1.  A gallbladder disability was not incurred in or 
aggravated by active service, the incurrence of calculi of 
the gallbladder during such service may not be presumed, and 
a gallbladder disability is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. § 3.310(a) 
(2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).
  
2.  A liver disability was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. § 3.303 
(2008).

3.  New and material evidence has not been received to reopen 
the claim for service connection for headaches.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

4.  New and material evidence has not been received to reopen 
the claim for service connection for vertigo.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

5.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.  

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In regard to the claims on appeal, the RO sent the Veteran a 
letter in February 2004 informing him of the elements 
required to establish entitlement to a TDIU, including the 
respective duties of VA and the claimant in obtaining 
supporting evidence.  The RO sent the Veteran a letter in May 
2004 advising him of the elements required to establish 
entitlement to service connection for a disability. Finally, 
the RO sent the Veteran a letter in July 2004 advising him of 
the elements required to reopen a previously-denied claim, as 
well as the elements required to support the underlying 
claim; see Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Veteran had ample opportunity to respond prior to issuance of 
the rating decision on appeal in September 2004.  

The Veteran has not been advised of the disability rating or 
effective date elements of his claims.  However, the Board's 
action below denies the claims on appeal, so no disability 
rating or effective date will result from the Board's 
decision.  Accordingly, the failure to provide notice with 
respect to those elements of the claims is no more than 
harmless error.
 
The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) are on file, as are treatment 
records from those VA and non-VA medical providers identified 
by the Veteran as having relevant records.  The Veteran has 
been afforded appropriate medical examinations in response to 
his claims, most recently a series of examinations in March 
2004.  The Veteran has not contended, and the record does not 
show, that there has been a significant change in his claimed 
disorders to warrant remand for further examination.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claims were insignificant and not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests calculi of the gallbladder to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate, "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 .

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection

STRs show no indication of gallbladder or liver disorder, 
although the veteran did have recurrent kidney infections and 
kidney stones.  The Veteran retired from service in August 
1973

The Veteran had VA examinations in December 1973, September 
2001, April 2002, September 2003 and March 2004 that are 
silent in regard to any current liver or gallbladder 
disorder.  Private medical treatment notes for the period 
from 1997 to 2001 are also negative for evidence of any liver 
or gallbladder problem.

The Veteran underwent a cholecystectomy (removal of the gall 
bladder) at Anderson Area Medical Center in April 2004.  At 
the same time, a bile stone was removed.  The operative 
report is silent in regard to the etiology of the underlying 
disease. 

The Board notes at this point there is no medical evidence of 
any current liver disorder.  "Congress specifically limits 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability ... in the absence of a 
proof of present disability there can be no claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, there is 
no medical evidence of a liver disorder at any time during 
the pendency of the claim; see McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim).  Therefore, the claim for service connection for 
liver disability must be denied.

The Veteran has a diagnosed gallbladder disorder, 
cholecystitis.  However, there is no evidence suggesting that 
it was present in service or that he manifested calculi of 
the gallbladder within one year after his discharge from 
service.  

The Veteran has presented two alternative theories of 
causation.  First, he asserts the gallbladder disorder is 
directly due to exposure to herbicides in Vietnam.  Second, 
he asserts the gallbladder disorder was caused by his 
service-connected diabetes mellitus.  

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam (RVN) during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent unless there is affirmative evidence to 
establish the veteran was not exposed to an herbicide agent 
during such service.  The last date on which the veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the RVN 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the RVN includes service in the 
waters offshore or service in other locations if the 
conditions of service involved duty or visitation in the RVN.  
38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's DD Form 214 states "Vietnam - yes" although 
it shows no years of foreign service and does not reflect the 
award of the Vietnam Campaign Medal, Vietnam Service Medal or 
other indication of service within the RVN.  However, entries 
in STRs document the Veteran was present at Cam Ran Bay, RVN 
in January 1968.  He is accordingly shown to have been 
present in the RVN during a period for which exposure to 
herbicides is presumed.

Cholecystitis is not subject to presumptive service 
connection on the basis of herbicide exposure under 
38 U.S.C.A. § 1116.  In addition, the Secretary of Veterans 
Affairs has determined that there is a presumptive positive 
association between exposure to herbicides and diseases 
enumerated in 38 C.F.R. § 3.309(e), but cholecystitis is not 
among the listed diseases.  The Secretary of Veterans Affairs 
has determined there is no presumptive positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.   See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 
Fed. Reg. 59, 232-243 (Nov. 2, 1999).

Notwithstanding the presumption, a claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  In 
this case, there is no medical evidence associating the 
Veteran's cholecystitis with exposure to herbicides.

The Board accordingly finds the Veteran's cholecystitis is 
not etiologically related to herbicide exposure, and will 
turn to the issue of secondary service connection.

Specifically, the Veteran stated in his Notice of 
Disagreement, received in October 2004, that he had to have 
his gallbladder removed because a duct between the liver and 
the gallbladder had stopped functioning; the gallbladder was 
not filtering the liver bile properly because the liver was 
not functioning properly.  The Veteran asserted that it is 
more likely than not the service-connected diabetes mellitus 
caused his liver and gallbladder dysfunction.

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated another disability, there 
must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  In this case, there 
is no such competent medical evidence of record.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board has accordingly considered the lay evidence offered by 
the Veteran, in the form of his correspondence to VA, as well 
as the medical evidence discussed above.

The Veteran's claim shows his belief that his service-
connected diabetes mellitus caused or aggravated his claimed 
cholecystitis.  However, whether the Veteran's claimed 
disorder was caused or aggravated by his service-connected 
disability is a medical question that the Veteran, as a lay 
person, is not competent to answer.  See Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones, 7 Vet. App. 
134, 137.  In this case, there is no competent medical 
evidence showing any relationship between the claimed 
disorder and the service-connected disability.  The Board 
accordingly concludes the criteria for secondary service 
connection are not met.

New and Material Evidence

A rating decision in February 1974 denied service connection 
for headaches with vertigo.  The Veteran did not appeal.

As the claim was previously finally denied, such claim may 
not be considered on the merits unless new and material 
evidence is received in support of the petition to reopen.  
See 38 U.S.C.A. §§ 5108, 7105(c).

The evidence of record in February 1974 included: STRs 
(showing history of headaches and vertigo); and the report of 
a VA examination in December 1973 (showing diagnosis of 
history of recurrent headache and vertigo of unknown cause). 

Evidence received since the February 1974 rating decision 
includes the following: treatment record from Baptist Medical 
Center showing treatment for atypical headache with 
questionable syncopal episode in June 1997; computed 
tomography (CT) scan of head in June 1997 (normal study); 
treatment record from Clemson Health Center showing complaint 
of headaches and vertigo in March 2000; and a report of 
contact in July 2004 in which the Veteran told the RO his 
headaches and vertigo began during service. 

The medical evidence cited above documents medical treatment 
relating to the claimed disorders; the evidence was not 
previously considered and is not cumulative or redundant of 
the evidence previously of record.  Therefore, it is new.  
However, neither headache nor vertigo is subject to 
presumptive service connection on the basis of herbicide 
exposure, and nothing in the medical evidence shows a 
relationship between headaches and/or vertigo and any 
incident of service, including exposure to herbicides.  The 
evidence is accordingly not material.

The Report of Contact, in which the Veteran asserts his 
headaches and vertigo began during service, is redundant of 
his arguments previously considered.  Redundant and 
cumulative arguments are not new.  

In sum, the evidence received since the February 1997 
decision is cumulative or redundant of the evidence 
previously of record or is not sufficient to raise a 
reasonable possibility of substantiating either claim.  The 
Board accordingly finds that new and material evidence has 
not been received to reopen the previously-denied claims for 
service connection for headaches and vertigo.  

Entitlement to a TDIU

The Veteran has the following service-connected disabilities: 
status post radical prostatectomy, prostate cancer (rated as 
40 percent disabling); recurrent bilateral kidney stones with 
right partial nephrectomy (rated as 30 percent disabling); 
diabetes mellitus (rated as 20 percent disabling); peripheral 
neuropathy of the right and left lower extremities (each 
rated as 10 percent disabling); bilateral painful knees 
(rated as 10 percent disabling); high-frequency hearing loss 
(rated as noncompensable); and erectile dysfunction 
(noncompensable under the rating schedule but compensated by 
Special Monthly Compensation).  The Veteran's combined 
evaluation for compensation is 80 percent.  

The Board finds the Veteran meets the schedular criteria for 
consideration of a TDIU.  See 38 C.F.R. § 4.16(a) (2007).  
The Board's consideration thus turns to whether the Veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities. 

The Veteran's formal claim for a TDIU was received in 
February 2004.  It asserts the Veteran last worked in August 
1998 and had to retire earlier than planned due to health 
problems; the specific service-connected disability cited as 
keeping the Veteran from working was prostate cancer.  The 
claim also cites health problems including high blood 
pressure, diabetes mellitus Type II, hematuria, high 
prostate-specific antigen (PSA) and numerous kidney 
infections; the Veteran also caught his hand in a machine at 
work.  The Veteran also began experiencing dizziness and 
seizures at work and while driving, but numerous tests had 
failed to determine the cause of the seizures and dizziness. 

The Veteran filed a statement in support of claim in February 
2004 stating he took retirement earlier than expected.  
However, a Request for Employment Information endorsed by his 
previous employer and received in March 2004 states the 
Veteran ceased working on July 31, 1998, on taking normal 
retirement.  The last sick days taken by the Veteran prior to 
retirement had been six days in July 1996.

In regard to severity of symptoms, all VA and private records 
characterize the Veteran's service-connected diabetes 
mellitus as controlled by diet (VA examinations in September 
2001, September 2003 and March 2004).  A March 2004 VA 
peripheral nerves examination disclosed no current muscle 
atrophy or weakness in the lower extremities; and station, 
gait and coordination were all normal.  

The Veteran's service-connected prostate cancer was 
identified in January 2001, well after his retirement in 
1996.  The Veteran underwent prostatectomy surgery in April 
2001; according to VA genitourinary examination reports dated 
in September 2001, April 2002 and March 2004 the Veteran has 
been cancer-free since the surgery.  

The report of a VA audiological evaluation in March 2004 
characterizes the service-connected hearing loss as "mild."  

A VA joints examination in March 2004 disclosed the service-
connected bilateral knee disability caused discomfort with no 
real limitation of activity; the greater orthopedic problem 
was nonservice-connected right hip pain. 

In regard to the service-connected recurrent kidney stones, 
the file documents medical treatment for kidney stones in 
February 1987 (cystoscopy and lithotripsy) and August 1991 
(lithotripsy), both of which dates are well prior to the 
Veteran's retirement in 1996; there is no indication of 
kidney stones after 1991.  There is no indication kidney 
stones caused the Veteran to retire or prevented him from 
returning to work.  The Veteran had recurrent treatment for 
prostatitis and urinary tract infections during the period 
immediately before and immediately after his retirement in 
1996, but neither of those disorders is service-connected.

Based on review of the medical evidence above, the Board 
cannot find that the Veteran's service-connected 
disabilities, in aggregate, are of such severity as to 
preclude him from gaining or maintaining gainful employment 
consistent with his education and occupational background.  

The file includes a report of contact dated in July 2004 
which notes the Veteran told the RO that headaches and 
vertigo had begun during service and were one of the main 
reasons he had to retire; his NOD similarly asserted that 
because of his dizziness, headaches and vertigo it was not 
safe for him to continue being a machine operator.  However, 
these disorders are not service-connected.

The Veteran's NOD also asserted that his service-connected 
recurring kidney stones and bilateral painful knees made it 
hard to maintain a job.  A layperson is competent to testify 
in regard to the onset and continuity of symptomatology.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  The Board may not ignore a 
veteran's testimony simply because he or she is an interested 
party and stands to gain monetary benefits; personal interest 
may, however, affect the credibility of the evidence.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Board finds the Veteran's assertion that his 
service-connected kidney stones and bilateral knee pain 
preclude his employability lacks credibility, as it is 
inconsistent with the medical evidence of record.  The 
Veteran's last documented treatment for kidney stones 
happened well prior to his retirement, and neither VA nor 
private medical records shown any actual functional 
impairment due to knee pain (whereas private treatment 
records show nonservice-connected right hip pain caused 
limitation of activity).  

In conclusion, while there is no question the Veteran has 
significant impairment of occupational function as a result 
of his service connected disabilities, the 80 percent 
combined disability rating in itself is ample recognition 
that these impairments make it difficult to obtain or keep 
employment.  However, the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment. Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The evidence of record does not support a finding 
that the service-connected disabilities, alone, render the 
Veteran incapable of such acts.  Accordingly, the Board 
concludes that a TDIU is not in order.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a gallbladder disability is denied.

Service connection for a liver disability is denied.

As new and material evidence has not been received, reopening 
of the claim for service connection for headaches is denied.

As new and material evidence has not been received, reopening 
of the claim for service connection for vertigo is denied.

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


